DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. On pp. 6 of the remarks the applicant asserts that Redline does not disclose the requirements of amended claim 1, however, the applicant does not explicitly point out where the deficiencies are in Redline. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant’s arguments, see pp. 6, filed 10/22/2020, with respect to the rejection(s) of claim(s) 1 under 32 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Redline (see rejection below).

The applicant’s amendments, filed 10/22/2020, overcome the 35 U.S.C 112(b) rejections o claims 1-4 and 7-20 presented in the Non-Final Office Action dated 06/23/2020, therefore, the rejections are withdrawn. However the applicant’s amendments to claim 5 do not overcome the 112(b) rejections because the amendments require that “…the air scoop comprises the air inlet port or a forward facing panel…” however claim 1, from which claim 5 depends, positively requires that the air scoop has an inlet port, therefore claim 5 cannot pivot to a forward facing panel in the alternative.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that “…the air scoop comprises the air inlet port or a forward facing panel…” however claim 1, from which claim 5 depends, positively requires that the air scoop has an inlet port, therefore claim 5 cannot pivot to a forward facing panel in the alternative. The structure cannot both have an inlet port (as required by claim 1) and not have an inlet port (as required by claim 5). In order to properly construct claim 5 claim 1 needs to require that the air scoop can either have an air inlet port or a forward facing panel.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by https://www.etrailer.com/RV-Vents-and-Fans/Redline/9106.html. (hereinafter, Redline).
With respect to claim 1 Redline discloses a vented roof panel for an overhead portion of a roll-over protection system of a vehicle comprising a cab enclosure, the vented roof panel comprising:
an air scoop centrally disposed between a driver side and a passenger side of the vehicle
the air inlet port disposed in a forward-facing portion of the air scoop, wherein the air inlet port is configured to direct an airstream from outside to inside the vehicle: and
a front lip extending from the driver side to the passenger side, along the width of the vented roof panel [see annotated Figs. below for the limitations associated with claim 1].
              
    PNG
    media_image1.png
    661
    768
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    393
    592
    media_image2.png
    Greyscale


      
    PNG
    media_image3.png
    396
    600
    media_image3.png
    Greyscale



`With respect to claim 2 Redline discloses the shape and the curvature facilitate closely coupling the vented roof panel to the overhead portion of the roll-over protection system (note that the vented roof panel is coupled to the roll cage of the Polaris RZR).

    PNG
    media_image4.png
    393
    635
    media_image4.png
    Greyscale

 	With respect to claim 3 Redline discloses that the planar member is configured to provide additional head protection to occupants of the vehicle (note that the planar member would provide more head protection to the occupants compared to if the planar member was not present).
With respect to claim 4 Redline discloses that the air inlet port is configured to direct an airstream from outside to inside the vehicle, specifically disclosing that “steel pop-up vent opens in either of 2 directions so you can scoop in fresh air or keep out rain no matter which way the wind is blowing”.
With respect to claim 5 Redline discloses that the air scoop is comprises the air inlet port [see annotated Figs. above].
With respect to claim 8 Redline discloses that the front lip is swept at a substantially similar oblique angle as a windshield portion of the roll-over protection system [see annotated Fig. above].
With respect to claim 9 Redline disclose that the front lip is configured to protect occupants in a cab enclosure of the vehicle from falling rocks and other debris [note that falling debris could hit the lip thereby protecting the occupants].
With respect to claim 10 Redline discloses that the front lip is configured to operate similarly to a visor that blocks at least a portion of the sun’s rays from hindering a driver’s vision [note that the lip would block sunlight that is incident on the lip].
With respect to claim 16 Redline discloses a side lip [see annotated Fig. below] that extends along each of a driver side and a passenger side of the overhead portion.


    PNG
    media_image5.png
    401
    604
    media_image5.png
    Greyscale

With respect to claim 18 Redline discloses that each side lip is disposed at or near a substantially 90-degree angle with respect to a top portion of the vented roof panel [see annotated Fig. above].
With respect to claim 19 Redline discloses that each of the side lips is configured to hide one or more tubular frame members comprising the roll-over protection system from direct view. Note that the side lips would hide anything that is positioned between the bottom of the side lip and the underside of the roof from direct view from outside of the vehicle when the eye level is of the viewer is at or above the level of the side lip.
With respect to claim 20 Redline discloses that each of the side lips is configured to provide a drip line for water runoff from the top portion of the vented roof panel. Note that water will drip down the lip instead of running off or the side of the roof panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://www.etrailer.com/RV-Vents-and-Fans/Redline/9106.html. (hereinafter, Redline) in view of Zhang (D640,595 S).
	With respect to claim 11 Redline does not disclose a rear lip extending along the width of the vented roof panel.
	Zhang discloses an electric vehicle having a roof panel having a rear lip extending along the width of the roof panel [see annotated Fig. 3, below].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the roof taught by Redline by including a rear lip extending along a width of the roof panel, as taught by Zhang, because the modification is understood as an aesthetic design change where “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” [MPEP 2144.04].
                       	
    PNG
    media_image6.png
    707
    554
    media_image6.png
    Greyscale

	With respect to claim 12 the combination of Redline and Zhang disclose that the rear lip comprises a strip portion of the vented roof that is angled at or near a substantially 90-degree angle with respect to a top portion of the vented roof panel [see Fig. 1].
	With respect to claim 13 the combination of Redline and Zhang disclose that the rear lip overhangs one or more tubular frame members comprising a rear portion of the roll-over protection system [see annotated Fig. 1 of Zhang, below].

           
    PNG
    media_image7.png
    282
    638
    media_image7.png
    Greyscale

	With respect to claim 14 the combination of Redline and Zhang disclose that the rear lip is configured to hide the one or more tubular frame members from direct view [see annotated Fig. 1 of Zhang, above].
With respect to claim 15 the combination of Redline and Zhang disclose that the rear lip is configured to provide a drip line for water runoff from the top portion of the vented roof panel. Note that water will drip down the lip instead of running off or the side of the roof panel.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762